UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4442


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID MICHAEL HODGES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00320-CCE-1)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


William S. Trivette, WILLIAM S. TRIVETTE, ATTORNEY AT LAW, PLLC,
Greensboro, North Carolina, for Appellant.   Anand P. Ramaswamy,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David Michael Hodges pled guilty in accordance with a

written plea agreement to possession of child pornography after

a prior conviction involving child pornography, in violation of

18 U.S.C. § 2252A(a)(5)(B), (b)(2) (2012).                  The parties entered

into an agreement pursuant to Federal Rule of Criminal Procedure

11(c)(1)(C), which stipulated that a sentence of 120 months’

imprisonment       would    be    appropriate.            After    reviewing         the

presentence       report,   the     district      court     accepted       the     plea

agreement and imposed the stipulated sentence.

             On appeal, Hodges’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are    no   meritorious     appellate         issues,     but     challenging        the

sentence’s reasonableness.           Hodges filed a pro se supplemental

brief, in which he demands, as a sovereign citizen, that he be

released and his record expunged.                The United States moves to

dismiss for lack of jurisdiction, and Hodges does not oppose the

motion.     We dismiss in part and affirm in part.

             Subject to narrow exceptions, a defendant who agrees

to    and   receives   a    particular        sentence    pursuant        to   a   Rule

11(c)(1)(C)    agreement     may    not     appeal   that    sentence.         See    18

U.S.C. § 3742(a), (c) (2012); United States v. Calderon, 428
F.3d 928, 932 (10th Cir. 2005). None of the exceptions to this

rule    applies    here.         Hodges’s     sentence      was    less    than      the

                                          2
applicable statutory maximum of twenty years’ imprisonment, see

18    U.S.C.    §     2252A(b)(1),         and       was    precisely        what    he    and   the

Government agreed was appropriate.                             Moreover, the sentence was

not    imposed      as   a   result        of    an       incorrect    application          of   the

Sentencing       Guidelines         because          it    was    based      on     the    parties’

agreement rather than the district court’s calculation of the

Guidelines.           See United States v. Brown, 653 F.3d 337, 339–40

(4th    Cir.     2011).        Accordingly,               we    conclude      that      review   of

Hodges’s sentence is precluded by § 3742(c)(1), and we grant the

motion to dismiss the appeal as to Hodge’s sentence.

               In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                          We

therefore affirm Hodges’s conviction.                            This court requires that

counsel inform Hodges, in writing, of the right to petition the

Supreme       Court    of    the    United       States         for   further       review.       If

Hodges requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this    court     for       leave        to       withdraw     from     representation.

Counsel’s motion must state that a copy thereof was served on

Hodges.        We dispense with oral argument because the facts and

legal    contentions         are     adequately            presented      in      the     materials




                                                     3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                     4